 LEE'S SHOPPING CENTER, INC.507Lees Shopping Center, Inc.andMeat Cutters' Union,Local No. 88, a/w Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIOandRetail Store Employees' Union, Local No. 655,a/wRetailClerksInternationalAssociation,AFL-CIOLeesShoppingCenter,Inc., andLees and Associates,Inc., andW. Glenwood Lees d/b/a Lees ServiceStationandRetailStore Employees' Union, LocalNo. 655, a/w Retail ClerksInternationalAssocia-tion,AFL-CIO.Cases14-CA-6211-1,14-CA-6211-2, and 14-CA-6211-3July 28, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn March 29, 1972, Trial Examiner Harold X.Summers issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, and findings,2 and conclusions3 and to adopthis recommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified hereinand orders that Respondents Lees Shopping Center,Inc.,Farmington,Missouri,Lees and Associates,Inc.,and their officers, agents, successors, andassigns, and W. Glenwood Lees, d/b/a Lees ServiceStation,Farmington,Missouri,and his agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, asherein modified:1.Delete the period at the end of paragraph 1(b)and insert thereafter: "their shopping center inFarmington, Missouri."2.Substitute the following for paragraph 2(b):"(b)Offer to Rosemary Blum, Wanda Blum,Katherine Beard Burnia, Sandra Ely, Stephen Hager,PatsyHendon, Lena Johnson, Elvie King, AlbertaRacer, Vern Westenhoefer, Nancy Zavala, DonaldBlum, and Jewell Gibson reinstatement to theirformer or substantially equivalent positions at therestaurant and/or gas station if the Respondentsreopen either of them at their shopping center atFarmington,Missiouri;otherwise offer the saidemployees reinstatement at the existing operations atthe said shopping center in any jobs for which theymay be qualified, without loss of seniority or otherrights or privileges, dismissing, if necessary, anypersons hired after the discharge of the above-namedemployees and distributing available positions with-out discrimination against any employee because ofunion affiliation or activities, following the system ofseniority, if any, customarily applied in the conductof the Respondent's business; and create a preferen-tial hiring list containing the names of any employeesabove named for whom there are not sufficient jobopenings and, as job openings occur thereafter, offerreinstatement to said employees to any jobs forwhich they may be qualified."3.Substitute the following for paragraph 2(d):"(d)Make such individuals whole for any loss ofearnings suffered by reason of the discriminationagainst them from the date of the termination oftheir employment until the fulfillment of the obliga-tion imposed in paragraph 2(b), above, in the mannerset forth in the section of the Trial Examiner'sDecision entitled `The Remedy.' "4.Substitute the attached notice for the TrialExaminer's notice.iThe Respondents have requested oral argument This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties2The Respondents have excepted to certain credibility findings made bythe Trial Examiner it is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findingsWe adopt the Trial Examiner's recommended bargaining order as anappropriate remedy for the Respondents' flagrant, widespread unfair laborpractices in violation of Sec 8(a)(l) and (3),N LR B v Gissel PackingCompany,395 U S 575, 615, and therefore find it unnecessary to consider orpass upon his finding that because they did not doubt the Union's majoritythe Respondents unlawfully refused to bargain with the Union3The Trial Examiner recommended that the discriminatees be reinstatedif the Respondent should institute any restaurant and/or service station andthatmeanwhile they be placed on a preferential hiring list for any furthervacancies in Respondent's existing operations in jobs they are capable ofperformingHowever, reinstatement to restaurant and/or service stationjobs should properly be limited to such operations at the shopping center atFarmington,Missiouri,but in view of the findings herein, we deemappropriate that the discrimmatees be offered immediate reinstatement inany jobs for which they may be qualified in the existing operations withoutloss of seniority or other rights or privileges, and that the Respondents berequired to dismiss any persons hired in any such jobs after the unlawfultermination of the discriminatees, and shall so order198 NLRB No. 73 508DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inAmalgamated Meat Cutters, Local 88 or in RetailClerks. Local 655, by discriminating in regard tohire, tenure, or other condition of employment.WE WILL NOT close down any of our operationsbecause employees in those operations maychoose to be represented by a labor organizationand in order to discourage the unionization ofany of our other employees.WE WILL NOT refuse to bargain collectivelywith Retail Clerks, Local 655, as the exclusivebargaining agent of all nonsupervisory restaurantand food-dispensing employees in any restaurantor food-dispensing service which we may operatein the future at our shopping center in Farming-ton,Missouri.WE WILL NOT ask employees about theircontactsoracquaintanceshipwith,or theirknowledge as to activities of, union representa-tives;ask employees to report the presence ofunion representatives on our premises; giveemployees the impression that we are watchingthem with respect to their union activities or that,if they should choose a union to bargain for them,prounion employees might be subjected to specialsurveillance; imply to employees that if theychoose a union as their bargaining agent theremight be layoffs or discharges; threaten employ-ees that we would or might close any of ouroperations if they choose a union as theirbargaining atent, or grant any wage increases inorder to induce employees to resist becomingorganized by a union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to organize; to form, join, orassist a labor organization; to bargain collectivelythrough a bargaining agent chosen by them; toengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection; or to refrain from any suchactivities except as the right to refrain may belimited by the lawful enforcement of a lawfulunion-security clause.WE WILL offer Rosemay Blum, Wanda Blum,Katherine Beard Burnia, Sandra Ely, StephenHager, Patsy Hendon, Lena Johnson, Elvie King,Alberta Racer, Vern Westenhoefer, Nancy Zava-la,Donald Blum, and Jewell Gibson reinstate-ment to their former or substantially equivalentpositions at the restaurant and/or gas station ifwe reopen either of them at our shopping centeratFarmington,Missouri; otherwiseWE WILLoffer the said employees reinstatement at theexisting operations at the said shopping center inany jobs for which they may be qualified, withoutlossof seniority or other rights or privileges,dismissing, if necessary, any persons hired afterthe discharge of the above-named employees anddistributing available positions without discrimi-nation against any employee because of unionaffiliation or activities, following the system ofseniority, if any, customarily applied in theconduct of our business; and WE WILL create apreferential hiring list containing the names ofany employees above named for whom there arenot sufficient job openings and, as job openingsoccur therefafter, offer reinstatement to saidemployees to any jobs for which they mayqualify.WE WILL pay the above-named employees forany loss suffered because of our discriminationagainst them, for the period from the closing oftheir respective operations until we offer themreinstatement or place them on a preferentialhiring list for any openings on jobs they canperform,oruntiltheyprocure substantiallyequivalentemployment elsewhere,whicheveroccurs first.LEESSHOPPINGCENTER,INC.,LEES ANDASSOCIATES, INC., ANDW. GLENWOOD LEES,D/B/A LEES SERVICESTATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room LEE'S SHOPPING CENTER, INC.509448,St.Louis,Missouri63101,Telephone314-622-4142.TRIAL EXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: In this proceed-ing, the General Counsel of the National Labor RelationsBoard (herein called the General Counsel and the Board,respectively) issued a complaint' alleging that LeesShopping Center, Inc. (referred to herein as RespondentCenter), Lees and Associates, Inc. (referred to here asRespondent Associates), and W. Glenwood Lees, d/b/aLees Service Station (referred to herein as RespondentStation) had engaged in and were engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe National Labor Relations Act (herein called the Act),which complaint was amended in certain respects at thehearing herein. The answer to the complaint, as amended,admitted some of its allegations and denied others; ineffect, it denied the commission of any unfair laborpractices. Pursuant to notice, a hearing was held before meat St. Louis,Missouri, on August 23 and 24, 1971; allpartieswere there afforded full opportunity to call,examine, and cross-examine witnesses and to argue orallyand thereafter to submit briefs.At issue were questions as to (1) whether the threeRespondents constitute a single employer for the purposesof the assertion of jurisdiction, of unfair labor practiceliability,and of responsibility for remedying any unfairlabor practices found; (2) whether the Respondents, jointlyor severally, independently interfered with, restrained, orcoerced employees in the exercise of self-organizationalrights guaranteed them by the Act; and (3) whether theRespondents, jointly or severally, discontinued a restau-rant operation and a service station operation, therebyterminating the employment of a number of namedindividuals,because those individuals had joined orassisted one of the two Unions who filed unfair laborpractices charges herein and/or to discourage otheremployees from joining or assistang this Union or anyother union. At issue also were questions of (4) whetherone of the Charging Unions represented a majroity of theemployees in an appropriate bargaining unit; and (5)whether, under the circumstances, an order upon any or allof the Respondents to bargain with this Union is anappropriate remedy.Upon the entire record in the case,2 including myevaluation of the witnesses based upon my observation oftheir demeanor, and upon due consideration of briefs filed,Imake the following:FINDINGS OF FACT1.THE EMPLOYER(S)At the outset-because it cuts across questions ofjurisdiction, liability for any unfair labor practices, andIThe complaintwas issuedon June 21, 1971 The unfair labor practicecharges initiatingthe proceeding, Cases I4-CA-6211-1 and 14-CA-6211-2,were filed on April 23, 1971, and an additional charge, Case 14-CA-6211-3,was filed on May 20, 1971, and amended on June 16, 19712By order issued December 1, 1971, 1 made certain corrections in thetranscriptremedy, if one is called for-the issue of whether or not thethreeRespondents herein constitute a single employermust be dealt with.The General Counsel contends that, at all times materialherein, the three Respondents have operated affiliatedbusinesses with common ownership, officers, and manage-ment, they have constituted a single integrated enterprise,and their officers and management have formulated andadministered a common labor policy-in short, that theyshould be regardedas a singleemployer for purposes ofthis proceeding.The Respondents, jointly and severally, deny that theyhave operated affiliated businesses with common owner-ship, officers, and management, that they have constituteda single integrated enterprise, that their officers andmanagement formulate and administer a common laborpolicy. They deny that they constitute a single employerfor purposes of the Act. They contend, on the contrary,that theirs are separate enterprises, with separate boards ofdirectors insofar as the two corporate Respondents areconcerned, and that, for all purposes of this Act, the threeare and should be considered to be separate employers.In 1955, with W. Glenwood Lees as its president,Respondent Center was incorporated for the purpose ofoperating a supermarket and a locker plant. The corpora-tion purchased property at 1014 St. Genevieve Avenue, inFarmington, Missouri, property on which the supermarketbuilding was located; in addition, land to the west of thebuilding, owned by Lees and his wife, was leased fromthem by Respondent Center to be used as parking spacefor customers of the market.The locker plant operation3 led the supermarket into thesale of freezers and, eventually, of other appliances. In1957, television sets were adeed to the line, and the healthand beauty aids section expanded into a pharmacydepartment.At or about thistime,the building wasenlarged, on additional ground purchased by RespondentCenter from Mr. and Mrs. Lees; it then assumed its presentsize, approximately 154 by 156 feet.During or about 1958, it was decided by Lees and hisassociates to go into additionalbusinessesat the shoppingcenter location-a restaurant and automobile servicestation-and, for this purpose, Respondent Associates wasformed, again with Lees as its president. A 25 by 40-footspace was partitioned off within the supermarket buildingfor the restaurant; likewise,a smallarea was partitionedoff for the office of the service station, and gas pumps wereplaced outside the office. Thereupon, Respondent Associ-ates took over the responsibility for these two newoperations.The only relevant change during theensuingl l years4was the fact that, in 1961 or 1962, the rentals charged forthe restaurant and the service station were reduced.In October 1969, by a resolution of its board of directors,Respondent Associates discontinued its operation of theservice station, and Respondent Center looked for some-3This record does not revealfurther detailsabout the locker plant Theuse of the pasttense in certain answers givenon thewitness stand indicatesthat RespondentCenter nolonger operates the plant4Withinthisperiod,Lees had financial interests in other enterprises,e g, Great Western Wholesale Meat Company and Des LogesAppliances,which are not involved herein 510DECISIONSOF NATIONALLABOR RELATIONS BOARDone else to lease the space. In January 1970, an unrelatedpartnership leased the space and operated the servicestation.Threemonths later, the partnership sold itsmerchandise to one Len Hammers and worked out anarrangement for Hammers to take over its lease; heoperated the station for approximately a year and then,because he could not pay his bills, he went out of business.Thereafter, starting on March 20, 1971, Glenwood Leestook upon himself (as Respondent Station) the operationof the service station.On May 19 and 21, 1971, respectively, the restaurant andthe service station were closed down, under circumstanceswith which, among other things, this case is concerned.During the period pertinent herein, March, April, andMay 1971, the complex at St. Genevieve Avenue was thelocation of the main offices and principal operations of allthree Respondents' enterprises.5W. Glenwood Lees waspresident of Respondent Center, and its other officers wereDonald K. Cheesebrough (Lees' brother) and Mary LouiseLees (his wife); Lees owned 99 percent of the stock in thecorporation, and the remainder was owned by Cheeseb-rough and Mrs. Lees. With respect to RespondentAssociates,Lees was president, R. F. Stoker was vicepresident, and Donald Cheesebrough was secretary-treas-urer, the three also constituting the board of directors; 6Lees owned five-sevenths of the stock of the corporationand the remainder was owned by Stoker and Cheeseb-rough. As has been indicated, Glenwood Lees was the soleproprietor of Respondent Station.?The parties introduced testimony as to a number offactors bearing upon the relationship between the threeRespondents. Although there was a substantial amount ofinterchange of duties among the nonsupervisory employeeswithin the supermarket, there was no such interchange asbetween the supermarket, the restaurant, and the servicestation.8The picture with respect to the interchange or overlap-ping of supervision is somewhat more mixed. Lees, inaddition to his various capacities above described, was andis general manager of the supermarket, among other thingsexercising the powers of hiring and discharging itsemployees and of deciding upon wages paid. Under him,therewere a number of department heads, in groceries,produce, pharmacy, and meats. The first three, under Lees'supervision, did most of the buying in their respectivedepartments; because the meat department head wascomparatively new, Lees did most of the buying for thatdepartment, and he himself bought all the television setsand most, if not all, of the other appliances sold in the5 It also housed the main offices of Southern Acceptance Corp, Inc , acorporation formed in 19556 Stoker is not related to Lees, nor is he involved in the daily operationsof any of the enterprises at the shopping center He is president of GreatWestern Wholesale Meat Company, an enterprise in which Lees had but nolonger has a financial interest°During the same period, Lees was also president of SouthernAcceptance and of its several wholly owned subsidiary corporations whoseprincipal offices were elsewhere There is no contention or evidence that,except for the coincidence of Lees' financial interest, the SouthernAcceptance corporations should be linked with the Respondents forpurposes of this proceedingB 1 do not regard as exceptions to this statement the fact that, after therestaurant closed down under circumstances with which this case issupermarket.The head of the meat department wasDonald Cheesebrough, who has been mentioned as anofficerofRespondent Center and as an officer anddirectorofRespondent Associates. In his day-to-dayactivities, he had nothing to do with the operation of therestaurant.GeorgeKeown was the operating manager of therestaurant, responsible, under Lees, for its day-to-dayoperations.Thiswas a full-time task; in addition tosupervising directly the employees of the restaurant, he didallof its buying, and he performed no duties for thesupermarket. Lees, who spent 50 to 70 percent of hisworking hours in the supermarket, would, on occasion, gointo the restaurant and operate the cash register for 15 or20 minutes at a time; while in the restaurant, he might tellan employee to do something, but this was the exceptionrather than the rule. On the other hand, on the basis oftestimony with respect to the giving of a wage increase torestaurant employees in April 1971, I find that Keown hadto clear with Lees with respect to the granting of wageincreases. Finally, I note that Lees, along with Cheeseb-rough, signed checks for Respondent Associates, whileKeown did not. As for the service station, Lees was its onlysupervisor.Alldealings between the three entities were, on thesurface, at arm's length. The restaurantmade some of itspurchases on the outside, but it bought almost all of itsfood items from the supermarket. The actual buying wouldbe done by Keown or, on occasion, by one of therestaurant employees designated by him. He, or hisdesignee, would go through the supermarket picking outneeded items. As for many purchases, his price was thesame as that to the public; as for others, the same quantitydiscounts were given as were given to outside restaurantswho made purchases at the supermarket. Items would bepaid for in cash at the checkout counters or, in the case ofcertain purchases of meat or produce, would be charged toRespondent Associates on a short-term basis.9The restaurant maintained its own cash register, bankaccount, and books. The books were kept by employeeswho worked in offices on the mezzanine of the supermar-ketbuilding and who were employed by RespondentCenter; these same employees maintained the records ofthe service station.1° Lees, testifying at this hearing, said hedid not know whether there was an allocation of costs forthe bookkeeping services rendered for companies otherthanRespondent Center, and no witness called byRespondents testified to the contrary; moreover, in thevarious profit-and-loss statements in this record, there is noconcerned, the manager of the restaurant for the preceding 7-1/2 yearsbecame a general clerk in the supermarket,nor the fact that one individual,Donald Blum, worked for all three enterprises within a period of 45 days9 In former years,there had been an indefinite-term running account offinancial dealings between Respondent Center and Respondent Associates,but the amountowed by thelatterbecame so great that the board ofdirectorsofRespondent Center discontinued the practice Thereafter,Respondent Associates paid cash for most of its purchases, settled its meatand produce charges weekly, and paid its rental monthlyio In addition, these employees have, through the years, kept the booksforotherofLees' interests-Des Loge Appliances,GreatWesternWholesale Meat Company,and the rentals for the various parcels of realestate he owned LEE'S SHOPPING CENTER, INC.511mention of this item. Consequently, I find that there wereno charges made for such work. On the other hand, most ofthe time of these clerical employees was occupied byservices for Respondent Center; the rest of their work was"negligible."In its advertising, in newspapers and on billboards, theproducts and services of all three enterprises were offeredto the public without relevant differentiation. Indeed,outsiders regarded the entire complex as comprising the"Lees Shopping Center." Respondent Associates' tele-phone was an extension of that of Respondent Center, andphone calls would be answered by the greeting "LeesShopping Center". (The pharmacy has a separate tele-phone line.) There was no telephone at the service station.The business hours of the supermarket were 8 a.m. to 8p.m. The restaurant closed at the same hour, but it openedearlier-at one time, at 6 a.m., but, beginning in January1971, at 7 a.m. Customers of the restaurant includedsupermarket employees, supermarket customers, and out-siders, in proportions which, according to the testimonyherein, do not lend themselves to quantification. Entranceto the restaurant (or to the office of the service station, forthatmatter) could be effected either from the outsideparking area or from the front area of the supermarket"outside" the checkout counters.In passing upon the "singleness" of the three Respon-dents herein, we must start with the fact that, on paper atleast,Respondent Center, Respondent Associates, andRespondent Station are set up as three separate entities.Each of the two corporations has its own charter, officers,and board of directors; the individual proprietorship, ofcourse, has none of these. In line with the manner in whichthe three enterprises have been set up, there is no formalintermingling of such things as books, records, and bankaccounts; and each employee, in the discharge of hisduties, performs work only for the employer by whom he isbeing paid.One cannot, however, ignore the interlocking aspects. W.Glenwood Lees is the titular head of all three companies,and his financial interest amounts, respectively, to 99, 71.5,and 100 percent of the total capitalization of each. As forthe two corporations, the other officers/directors ofRespondent Center are Lees' brother and his wife. Theformer also is a director of Respondent Associates, inwhichwe find the only officer/director "outside thefamily," a 14.3-percent stockholder whose primary interestis in an enterprise with which Lees was formerly associat-ed.The interlocking character of the three Respondentscarries over into the identity of those involved in the day-to-day management of the three enterprises. Although themanager of the restaurant confined himself to that job (lustas do the department heads in the supermarket),)) there isno doubt that Lees himself actually "ran" all threeoperations.His personal supervision was limited only bythe time available to him; even so, he retained finalauthority for such things as the giving of wage increases.The nature of the rental arrangements, throughout theyears and at the time of the commission of the allegedunfair labor practices, tells something about the relation-ship of the Respondents. Respondent Center leased theparking space serving the complex-at a rental unmen-tioned in this record-from Lees and his wife; andRespondents Associates, although its customers used thesame parking space, assumed no share of the rental. TherentspaidbyRespondent Associates to RespondentCenter for its restaurant and service station were originallyfixed at $200 each, a figure which, for each parcel, wasvoluntarily cut to $100 in 1961 or 1962 and was neverraised thereafter. This rental, on Lees' own testimony,differed from that which was charged to intervening"outside" operators of the service station, was substantiallyless than would have been charged to other outsiders foreither space, and was lower than square foot rentalsprevailing in Farmington. After Respondent Associatesdiscontinued its operation of the service station in October1969, it paid no rent whatsoever to Respondent Center forthe station space, although it kept its inventories there forat least 3 months. And, finally, when Lees himself tookover the operation of the service station (as RespondentStation) he worked on a "verbal leasing arrangement" withRespondent Center, at a rental not revealed by this record.As I have found, the public regarded the entire complexon St. Genevieve Avenue as an integrated enterprise; and Ido not believe that this conception was confined to thepublic.Asked at the hearing the "primary purpose forhaving all these corporation," Lees testified thatThe first purposes . . . is to operate either a relatedbusiness or in a related location. . . . We, I meanmyself and my associates in business, thought it mightbe wise to go into the restaurant business and also theservice station business but we felt that was moredifferent operations than should be handled in onecorporation... .In a single sentence, he has demonstrated that he regardsthe enterprises as "related" and that there is an identity ofdecisional authority as between the different enterprises.12In summary, based upon these factors and those recitedearlierherein, I find that regardless of the formalarrangements W. Glenwood Lees was the dominant forcein all three enterprises, that he bears almost the entirefinancial risk with respect to their operations, that his wasthedispositive voicewith respect to all decisions ofsubstance made by the three Respondents-among otherthings, those involving labor relations policy-and thateach decision with respect to any of the three enterpriseswas made with due regard to the well being of the othertwo. I find and conclude that, for all purposes of the Act,Respondent Center, Respondent Associates, and Respon-dent Station have constituted and constitute a singleemployer (which, when referred to as such hereinbelow,will be called the Joint Respondent).11Of passing significance is the fact that one of these department headstestifiedthat"we" knew about an organizing campaign among thewas authorized to sign checks for restaurant expensesemployees of the supermarket but "we" were unaware of any such12At other places in his testimony, he uses the pronoun "we" in referringcampaign among the restaurant employeestomanagement of one or another of the Respondents For example, he 512DECISIONSOF NATIONALLABOR RELATIONS BOARDII.JURISDICTIONRespondent Center is, and has been at all times materialherein, a Missouri corporation engaged in the operation ofa supermarket at which groceries, appliances, drugs, food,and related items are sold at retail. During the calendaryear 1970, which is a representative period, RespondentCenter, in the course of its operations, sold merchandisevalued at in excess of $500,000, and, during the sameperiod, it received merchandise which came directly frompoints outside the State of Missouri valued at in excess of$50,000. Respondent Center concedes, and I find, that it isan employer engaged in commerce within the meaning ofthe Act.At all times relevant herein, until on or about May 19,1971, Respondent Associates, a Missouri corporation, wasengaged in the operation of a restaurant. Although some ofthe products it used cross state lines-its coffee purchasesalone exceeded $250 per month-its total activities did notand do not meet any of the standards set by the Board forthe assertion of jurisdiction under the Act; the GeneralCounsel concedes, and I find, that, taken alone, Respon-dent Associates is not an employer engaged in commercewithin the meaning of the Act. From on or about April 1,1971, until on or about May 21, 1971, Respondent Station,an individual proprietorship, was engaged in the retail saleofgasolineand related petroleum products. Its ownactivities did not and do not meet any of the standards setby the Board for the assertion of jurisdiction under theAct; the General Counsel concedes, and I find, that, takenalone,Respondent Station is not an employer engaged incommerce within the meaning of the Act.Having found, however, that the three Respondentsconstitute a single employer for all purposes under the Act,Ifind that the three of them collectively, the JointRespondent, are an employer engaged in commerce withinthe meaning of the Act.III.THE UNIONSThe Charging Party in Case 14-CA-6211-1, MeatCutters'Union, Local No. 88, a/w Amalgamated MeatCuttersandButcherWorkmen of North America,AFL-CIO (hereinafter called the Meat Cutters), and theChargingPartyinCases14-CA-6211-2and14-CA-6211-3, Retail Store Employees' Union, Local No.655, a/w Retail Clerks International Association, AFL-CIO(hereinafter called the Retail Clerks), are labor organiza-,tionswithin themeaningof the Act.13The Meat Cutters was granted recognition when it claimed that amajorityof the meat department employees had signed bargainingauthorization cards, but this record contains no evidence as to how theRetail Clerks achieved its bargaining status nor does it further define theunit which had been represented by that organization14Three or four of the clerks had approached Lees and, saying that theydid not like the representation they were getting from the Retail Clerks,asked what they could do to get rid of the organization He advised themthat they would have to file a petition with the Labor Board and ask for anelectionAs a result of this conversation,two of them went to the Board's St.Louis offices and filed the necessary formsIV.THE ALLEGED UNFAIR LABOR PRACTICESA.Background,Setting,and Chronology ofRelevant EventsCommencing during or about 1958, certain employees ofRespondent Center had been represented for collective-bargaining purposes by one or the other of the labororganizations involved herein. The Meat Cutters and theRetail Clerks were recognized by Respondent Center as theexclusivebargaining agents of the meat departmentemployees and of the rest of the supermarket employees,respectively.13 During 1961, one or more of the supermar-ketnonmeat-department clerks filed a "decertificationpetition" with the Board 14 and, in the ensuing election, theRetail Clerks was ousted as the clerks' bargaining agent. In1964 or 1965, a decertification petition was filed withrespect to the Meat Cutters,15 but, before any formalaction could be taken, the Meat Cutters voluntarilydisclaimed its right to represent the meat departmentemployees and it was decertified.Thereafter, for a number of years, none of the employeesat the shopping center was represented by a union, and,insofar as is revealed by this record, no union made anyorganizing attempt among them.As of the beginning of 1971,16 Respondent Centeremployed approximately 20 persons in the supermarket, afigurewhich included 4 in the meat department, andRespondent Associates employed approximately 12 in therestaurant. As earlier noted, the service station, at this time,was not yet being operated by Respondent Station. ,Late in February, in the course of the ratification of acollective-bargaining contract between the Retail Clerksand a competitor of Respondent Center, some of theindividuals there involved informedagentsof the RetailClerks that employees at Lees shopping center hadexpressed an interest in representation by a union. Officialsof the Retail Clerks met with their opposite numbers in theMeat Cutters to discuss the possibility of making a neworganizing effort at Lees', and it was decided that a jointcampaign would be launched-the Meat Cutters wouldseek to interest meat department employees in unioniza-tion, and the Retail Clerks would work among the otheremployees.Sometime that month, a representative of the MeatCutters made contact with Ed Gibson, an employee in themeat department at the supermarket.17 Gibson waspersuaded to sign a union authorization card, and he tookother cards for use by the other three meat departmentemployees. Insofaras isrevealed by this record, he wassuccessful in procuring the signature of but one individual.On March 8, two representatives of the Retail Clerks15At that time, there were only three employees in the meat departmentGlenwood Lees asked one of them, Ed Gibson, if he knew that the MeatCutters' contract had expired and if he had heard anything from the unionGibson said he had heard nothing and he asked how the meat departmentemployees could get rid of the union Lees told Gibson what the groceryclerks had done and, shortly thereafter, the decertification petition was filedi6Unless otherwise indicated, all dates hereinafter referred to fall withinthe year 197117Gibsonhad been working in the meat department during the period oftheMeat Cutters prior representation of Respondent Center's meatdepartment employees See fn 15,supra LEE'S SHOPPING CENTER, INC.513went to the restaurant at Lees' shopping center. By change,they engaged Nancy Zavala, a waitress, in conversation;they told her who they were and what they were trying todo, and they suggested that if she or anyone else wasinterested in representation by a union, they would be gladtomake house calls. That night, they went to Zavala'shome and met with Zavala and Sandra Ely, a dishwasherat the restaurant. They explained what they were trying todo and they produced bargaining authorization cards.Both of the employees signed, and Zavala, agreeing to helpin the organizing campaign, accepted some blank authori-zation cards.Although it had been the original plan of the RetailClerks to attempt to represent all nonmeat-departmentemployees in the Lees' complex, they decided, at this time,to concentrate first on the restaurant; organizing theseemployees, they believed, would be less difficult thanorganizing the supermarket employees.As has been indicated, Zavala and Ely signed RetailClerks cards on March 8 at Zavala's home. Thereafter,Zavala spoke to employees of the restaurant about joiningtheRetailClerks.Mainly as a result of her efforts,Katherine Beard Burnia, a waitress, signed a card onMarch 9; Alberta Racer, a waitress, signed on March 20;Rosemary Blum, a grill cook, signed on March 29; andWanda Blum, a dishwasher, signed on May 3. Additionalrestaurant employees also signed cards-Lena Johnson, agrill cook, on March 9; Elvie King, a cook, on March 30;and Donald Blum, cleanup boy, on April 15.From March 9, during the next 8 plus weeks. Zavala alsospoke to five or six supermarket employees about repre-sentation by the Retail Clerks. From among them, itappears that she persuaded one to sign an authorizationcard.Meanwhile, Glenwood Lees had become aware of theexistence of a union organizing drive in the shoppingcenter; the fact became a subject of common conversationnot only among employees but between employees andLees himself. There is some question as to the detailedextent of his knowledge-I find, on his credited testimony,that he originally thought that the movement was confinedto the supermarket employees and -was not aimed at thosein the restaurant-but there is no doubt, from events whichI find to have taken place (detailsinfra)that he learned ofthe general campaign early in March. Thereupon, heengaged in a series of conversations with employees which,the General Counsel contends, constitued interference withand restraint and coercion of employees in the exercise oftheir self-organizational rights. Subsequently, RestaurantManager Keown also spoke to certain employees, as towhich conversations the General Counsel makes the sameclaim.The details of these conversations appear below.On March 20, Lees (as Respondent Station) took overthe operation of the service station, with two employees.(He regarded the step as a stop-gap, to last until someoneelsecould be found to take over.) During the periodrelevant herein, no service station employee, as such,signed a union card.18On or about April 19, a wage increase was given toemployees of the supermarket, followed, a week later, by awage increase among restaurant employees. The GeneralCounsel contends (seeinfra )that the giving of theseincreases, in context constituted interference with andrestraint and coercion of employees in the exercise of theirself-organizational rights.By letter dated May 13, the Retail Clerks claimed torepresent a majority of certain employees of RespondentAssociates and asked for recognition as their bargainingagent, and, on the 18th, its representatives made clear thatonly the restaurant employees were involved in theirrequest.At or about this time, Lees conducted aninvestigation of sorts as to the desires of the restaurantemployees with respect to union representation. On the19th, the Retail Clerks request for bargaining was rejected,and, on the same day, Respondent Associates closed therestaurant. Two days later, Respondent Station closed theservice station.These facts-details of which appearbelow-constitute the bases for the General Counsel'scontentions that the Joint Respondent has unlawfullyrefused to bargain with the bargaining agent of therestaurant employees and has unlawfully terminated theemployment of the employees of both the restaurants andthe service station.B.ManagementTalks to EmployeesAs found earlier, Glenwood Lees 19 became aware of aunion organizing campaign among employees at theshopping center early in March. According to his testimo-ny at this hearing, it was a "common thing" for anemployee in the supermarket not only to talk to fellowemployees, but to talk to him about a visit from a unionrepresentative on the previous night; this happened on anumber of occasions and it was treated as "a jokingmatter. . . . I may have asked employees if they hadtalked with the union representatives [but] I never wentbeyond that."Lees conceded, however, that he did tell a number of-employees of the supermarket about experiences encoun-tered during the period in which the Retail Clerks and theMeat Cutters had previously represented employees there,some 10 years earlier. He explained at the hearing that hefelt that those bargaining relationships created a number ofproblems, and that he believed that his present employeesought to be aware of this fact. In substance, he testified, hetold the employees with whom he discussed the subjectthat, prior to the period in question, the employees of theshopping center had worked together "like a family"without any problems of "attitude" or customers relations,and the business had grown every year; after the unionscame in, however, there was complete change: there was alack of cooperation and, indeed, there was friction betweenemployees in the different departments-for example, if anemployee from one department made a suggestion to onefrom another department, he was told to mind his ownbusiness-and employees, to a point of rudeness, refusedto perform special services for customers. These were the'"Donald Blum, who had signed a card when he was working in therestaurant, laterwentto work in the servicestation1e I find Lees, at all pertinent times,to have been acting as agent for theJoint Respondent 514DECISIONSOF NATIONALLABOR RELATIONS BOARDthings-Lees' testimony continued-that he told employ-ees during March and April 1971; aware from his previousexperiencewith unions, he "carefully refrained" fromtelling any employee that he could not join a union or thathe would suffer reprisals for joining a union.To the extent Lees' above testimony stands uncontradict-ed, I credit him. Specifically, I find that he did speak toemployees in the supermarket,20 telling them, along thelinesindicated above, of problems which arose during theunions'period of prior representation of employees of thesupermarket.Carol Petty, an employee who worked in the meatdepartment 4 days a week and in the produce department 1day,21 testified that, on or about March 8, Lees came up toher and said that he wanted to make her aware of some ofthe problemsarisingwhen a union had been in the store.During that period, he told her, employees could notperform any job except that to which they were assigned"under the union"; therefore, he continued, if a unioncame in now she probably could not work her day in theproduce department. In the same conversation, he told herabout a young employee who had been working in thesupermarket at the time the union was in. "I guessevidently he was against me, he was for the union."Continuing, Lees said that "this boy" thought he could notbe fired for not doing his job as long as there was a union,but (he told Petty) "Everyone can make a nustake"-andhe could watch such a person-and the boy did make amistakeand he was fired.Lees did not testify with respect to this specificconversation. (In response to a question as to whether hehad told an employeeof the restaurantthatthatemployeewas either for him or against him, he denied that he everused "any phraseology of that nature." Obviously, thistestimony does not directly meet Petty's.) At any rate, Icredit Petty.Dennis Bayless, a stock clerk in the supermarket,22testified that on or about March 16 Lees spoke to him: (1)Lees said that a union had been in the market on aprevious occasion and had not worked out-there hadbeen conflicts because employees had to be "specialized incertain fields," like the meat department; (2) Lees went onto say that, since wages would have to be competitive withothers in the area, employees would not be able to work fora full 8 hours because "We don't have that much businessgoing on"; and, finally (3) Lees asked Bayless if he hadtalked to any union representatives, or if he had heardabout them, to which questions he was given a negativeanswer. I credit Bayless' testimony.Grace Thurman, an employee in the meat department,23testifiedthat in the latter part of March Lees told her that aunion had been in the store some time in the past and thatthere had been problems; among other things, he said he20At this early stage, as I have found, Lees was unaware of anyorganizing efforts among the restaurantemployees21And who had signed an authorization card for the Meat Cutters 5days earlier22Who had signed a Retail Clerks card on March 1023Who hadnot signed a union card24Thurman testified that,in the same conversation,she told Lees thatEd Gibson,of her department,had informed her that,if she and anothermeat department employee did not sign union cards they would be laid offLees assured her, she testified, that there was nothing to thishad laid off people at the time because he could not affordto pay union wages to people who were doing extra work.24Icredit the testimony of Thurman, who struckme as beingreluctant to testify on behalf of the General Counsel.The testimony of Petty, Bayless, and Thurman waspresented in support of certain specific allegations of thecomplaint, allegations that the Joint Respondent, throughLees, implied in a conversation with an employee that ifthe- union got in he might have to lay off or dischargeemployees in order to pay the union's scale of wages, toldan employee that he would discharge employees if theyfailed to support him in the union's organizationalcampaign, told an employee that he might have to reduceemployee working hours if the union were recognized, andquestioned an employee about contacts with and knowl-edge of union representatives.The evidence as credited by me, while it may factuallysupportallorpartsof these allegations, does notnecessarily add up, in every case, to interference with orrestraint or coercion of employees in the exercise of theself-organizational rights guaranteed them by the Act. Forexample, I do not perceive an unlawful threat of reprisal inan employer's telling an employee that certain unionpolicies, if imposed, might bring about disadvantages (e.g.,a shortening of work hours or confinement to onedepartment) for certain employees.25 I find no merit,therefore, in the allegation that the Joint Respondentviolated the Act by Lees' telling an employee that he mighthave to reduce working hours if the union were recognized,nor would I find a violation in his implying that the union'spolicy on "specialization" might result in a loss of work fora two-department employee.This reasoning, however, does not apply to Lees' tellingone or another employee that he might have to lay off ordischarge employees in order to pay the union's scale ofwages. Here, the predicted result was not a "belief as todemonstrably probable consequences beyond his con-trol"; 26 clearly, he has omitted mention that he might beable to resist union pressures for higher wages or that,absent such resistance,he might be able to effect sucheconomies as to avoid layoffs or discharges.As for Lees' telling-Petty about the prounion employeehe had watched and, upon finding a reason therfor, haddischarged, I do not believe that it comports with thecomplaint's allegation that"he "told an employee he woulddischarge employees if they failed to support him in theunion's organizational campaign." On the other hand, itdoes clearly convey that, should a union come into thestore, prounion employees might be subjected to specialsurveillance-a communication which, while not specifi-cally alleged in this complaint as a violation, was fullylitigated.And finally, in the context of the Joint Respondent's25 "Thus,an employer is free to communicate to his employees any of hisgeneral views about unionism orany ofhis specific views about a particularunion,so long as the communications do not contain a 'threat of reprisal orforce or promise of benefit' He may even make a prediction as to theprecise effects he believes unionization will have on his company [so longas) the prediction[is] carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably probable consequencesbeyondhis control" N L R B v Gisset Packing Co,395 U.S 575, 61826Ibid LEE'S SHOPPING CENTER, INC.unfair labor practices hereinabove and hereinbelow found,it is clear that Lees' queries of Bayless as to the latter'scontacts with or knowledge of union representatives wereunlawfully coercive.In sum, I find that, in these three conversations, the JointRespondent, through Lees, interfered with, restrained, orcoerced employees in their exercise of self-organizationalrights in the following respects only: By implying that, if aunionbecame the employees' bargaining agent, thenecessity of paying union wage scales might bring aboutlayoffs or discharges; by implying that, if a union becametheemployees' bargaining agent, prounion employeesmightbe subjected to special surveillance; and byquestioning an employee about contacts with and knowl-edge of union representatives.During the month of March, Lees had one or morepertinent discussions with Keown, the restaurant manag-er.27According to his testimony, having learned fromemployees of home contacts by organizers, he was curiousas to whether the organizers were coming into the shoppingcenter as well; also, he was curious as to who they wereand he wanted to know what they looked like. Therefore,he asked Keown whether union organizers were cominginto the restaurant to eat. Keown said that he did not knowthe answer to this question at that time. This, I find, led toa number of conversations between Keown and restaurantemployees.On or about March 16, according to the testimony ofKatherine Burnia,Keown approached her and LindaSales.28 He asked them if they knew anyting about a union"trying to get in there." Burnia answered in the negative,and he asked "Have youseenany union men in [here)?"Both Burnia and Sales said that they wouldn't know aunion man if they saw one.29Inmid-April, according to the testimony of LenaJohnson, a grill cook at the restaurant, she had aconversation with Keown in the storeroom behind therestaurant. She testified that he asked her if she "knewanything about the union" and she said she did not; thathe then asked if she had seen any union men and she gavethe same answer; and that he closed the conversation withthe remark "Well, you know if the union comes in, you'llbe assigned to one job only. In other words, I think therestaurant will close down if the union gets in."Nancy Zavala testified that, on April 16, Keown spoke toher at the rear of the kitchen. He asked her if she knew anyunion men; she said she did not. Then he said, in the formof a question, "You know that if the union gets in, Mr.Lees will close the restaurant?" That ended the conversa-tion.Keown, testifying, conceded that he had discussed"union activities" with employees of Respondent Associ-ates. In view of the "rumors" to the effect that the unionwas in the store, he became curious as to whether his(restaurant) personnel "had been involved in any activityor had been contacted by the union . . . so I asked them."But he denied having told any restaurant employee that the27 1 find Keown, at all pertinent times, to have been acting as agent forthe Joint Respondent28Burma had signed a union authorization card the week before29 Sales, who went on leave of absence shortly after the date in question,515restaurantwould be closed "if they engagedinunionactivities," nor did he concede that he said anything to anyof them "that would imply that the restaurant was going tobe closed because of union activity." In resolving thequestionsof credibility, to the extent they exist, inconnection with the conversations testified to byBurnia,Johnson, and Zavala, I have given due consideration bothto the demeanor of the witnesses who testified thereon andto the plausibilities inherent in the situation; I find,thereon, that Keown did speak to these employees insubstantially the manner testified to by them.The proof with respect to these conversations is intendedto be in fulfillment of allegations in the complaint that theJoint Respondent, through Keown, questioned an employ-ee concerning her acquaintance with the union andknowledge of visits to the restaurant by union representa-tives, asked an employee if she knew any union men, toldan employee that the restaurant would be closed if theunion came in, and asked an employee if she had seen anyrepresentatives of the union.On the facts surrounding these conversations as foundby me, I conclude that these allegations are supported by apreponderance of the evidence and that, thereby, the JointRespondent interferedwith,restrained,and coercedemployees in the exercise of self-organizational rightsguaranteed them by the Act.There was testimony that, beginning on or about April23,Keown became more explicit as to the consequences ofa union's success in organizing the restaurant employees.I am convinced, and I find, that as of thistime the JointRespondent had become aware that the Retail Clerks wasattempting to organize the restaurant employeesas well asothers in the shopping center. I make thisfinding in theface of Lees' testimony that the first he learned of anyorganizing among the restaurant employees, was hisreceipt, on May 15, of theRetailClerks claim to representthemajority of them-discussedinfra;Ibase it on theplausibilities inherent in the factual picture.RestaurantManager Keown,30 as earlier found, had, since mid-March,questioned his (restaurant) employees about unionmatters,had, since mid-April, continued in this course of conductand, in addition, in conversations with restaurant employ-ees (including one with Nancy Zavala, the most activeunion organizer in the shopping center complex), hadthreatened that therestaurantwould be closed should theunion's campaign be successful, and now, as hereinbelowfound, was about to intensify his efforts.Nancy Zavala testified that, on or about April 23, a weekafter their earlier conversation described above, she andKeown had another conversation. Keown called her to thegrill in the front part of the restaurant and asked her if shehad seen any union men; she answered that she had not,and then he said, "Well if you ever see any, would youpoint them out to me?" Zavala tried to change the subject:"George, why don't we ever receivea raise?" He merelylooked at her and said, "Mr. Lees will close the restaurantif the union gets in." Once again, she asked about the raise,did not testify30Who concededthat he was aware of union actrvnties "in the store"withoutlimiting his awareness to activities among supermarket employees 516DECISIONSOF NATIONALLABOR RELATIONS BOARDand once again he merely repeated the statement he hadjust made.Next day, according to the testimony of KatherineBurnia,Keown walked up to her near the ice creammachine at the rear of the restaurant and said he wanted totell her something. He warned her to watch what she saidbecause "Walter"31 runs to Mr. Lees with everything. Heranswer was that she did not care if Lees knew or heardwhat she said. He said "But I know about the union," inresponse to which she denied having any such knowledgeherself.He closed the conversation with, "Well, if theunion gets in, Mr. Lees will close the restaurant."Ihave noted earlier that Keown, on the witness stand,denied ever having told any employee that the restaurantwould be closed for union-connected reasons. In thisrespect, I have previously discredited him, and I do so here.I find that conversations of April 23 and 24 took place astestified to by Zavala and Burnia, and I find that the JointRespondent thereby interrogated an employee as towhether she had seen any union representatives, asked herto report to him if she did see any, threatened closure ofthe restaurant should a union become the employees'bargaining agent, and created an impression of companysurveillance of union activities,32 and consequently, inter-feredwith, restrained, and coerced employees in theexericse of their self-organizational rights.This record contains testimony as to two other conversa-tions between Glenwood Lees and employees. WandaBlum, a dishwasher in the restaurant, had signed a unionauthorization card on May 3. Shortly thereafter, accordingto her testimony, she was approached by Lees while shewas in the kitchen. He asked her if she had signed a unioncard and if she knew anyone else who did. Her answers toboth parts of the question, she testified, were in thenegative.Donald Blum (brother of Wanda) testified that, at orabout mid-May, while he was working in the gas station, hewent to Lees' office to obtain the day's startup money.There, Lees asked him if any union men had stopped bythe station to talk to him or if he knew anything about anyunion cards. Having received a negative answer, Lees wenton to say, according to Blum's testimony, that a majorityof the people of the restaurant and service station hadsigned union cards and "if it should go through" he wouldhave to close down the restaurantand the service station.I credit both sister and brother33 and find that, in theseconversations, the Joint Respondent, through Lees, askedan employee about conversations and contacts with theRetail Clerks, asked an employee it union representativeshad spoken to him about joining I a union, and told anemployee that if in fact a majorit I of its employees hadsigned union cards, the restaurant rid the service stationwould be shut down.The last pertinent conversation, according to thetestimony, took place on the afternoon of Tuesday, May18.Vern Westenhoefer, the afternoon cook at the restau-rant, testified about it. Keown would normally leave workat 3 or 4 p.m., and she was responsible for the operation ofthe restaurant from that time until 8 p.m. On this Tuesday,he returned shortly after he had left, an unusual occur-rence.He went to the kitchen, where she was working."What's going on around here?" she asked, to whichKeown replied, "Shut the door. I don't want you to sayanything about this, but I think the union wants to try tocome in here and if it does this place is going to be closed."Ifind here another instance in which, as alleged in thecomplaint,Respondent, through Keown, threatened aclosureof the restaurant if the union became theemployees' representative.Summarizing, I have found that, on various occasionsbetween March 8 and May 18, 1971, inclusive, the JointRespondent, through agents, interrogated employees as totheir contacts or acquaintanceship with, or their knowledgeof activities of, union representatives; solicited an employ-ee to report the presence of union representatives on thepremises; conveyed to employees the impression that theemployerwas engaged in the surveillance of unionactivitiesand that, if a union became the employees'bargaining representative, prounion employees might besubjected to special surveillance; implied to employees thatifa union became the employees' bargaining representa-tive, there might be layoffs or discharges; and conveyedthreats to employees that, if a union became the employ-ees' bargaining representative, it would close its restaurantand its service station-each and all of these actsconstituting interference with restraint and coercion ofemployees in the exercise of the self-organizational rightsguaranteed them by the Act. On the other hand, I havefound no unlawful interference, restraint, or coercion inany other statementsmade by agents of the JointRespondent to employees.34C.TheWage IncresesOn or about April 19, the supermarket employees on thepayroll of Respondent Center received wage increases. Thecomplaint alleges that these increases were given in orderto induce the supermarket employees to refrain from unionactivities.The General Counsel put on two witnesses with respectto certain circumstances surrounding the giving of theincreases.According to Carol Petty, meat departmentemployee, she received a 10-cent-an-hour raise; dissatis-fied, she asked Lees if there was going to be another one,and in response, he told her that there had been a mistakeand that another increase would be forthcoming.35 GraceThurman, also of the meat department, testified that, like31The record contains no further identification of this individual32The impression, I find, was created by his statement to Burnia that hewas aware of the existence of a union in the store,notas argued by theGeneral Counsel, by his statement that someone, unidentified in this record,would report whatever was said to management33As noted, Donald Blum's testimony fixed Lees' conversation with himas occurring "at or about mid-May " In context, because Lees did receive aunion claim of majority representation on Saturday, May 15 (seeinfra ), Ifind that the conversation took place between that date and May 21, the daythe service station closed14In addition to those items which have been heremabove discussed andfound not to be violative of the Act, I note here that no testimony wasreceived in support of one or more allegations of the complaint-forexample, the allegation that, "On or about April 24, 1971, George Keowntold an employee that the Unionwould not get inbecause the restaurantwould be closed "35 She did receive the second increase LEE'S SHOPPING CENTER, INC.Petty, she had asked about (and eventually did receive) asecond increase. During her conversation with Lees aboutthe second increase, she further testified, he had told herthat he had recently been investigating the pay scales ofcompetitors and was ready to meet them, and, in thecourse of the conversation, he mentioned that "the union"had recently organized at Hecht's and at Jarvis Sons, bothcompetitors. I credit both Petty and Thurman.According to Lees' testimony, he had spoken, during theprevious 30 days, to various competitors, and he concludedthathe would have toincreasewages to meet thoseprevailing in the community in order to keep his help; this,he testified, was the sole reason for the increase.In my opinion, the General Counsel has, considering theJoint Respondent'sawarenessof a union campaign thenbeing conducted among its employees and its unionanimusasdisplayedin its agents'conversationswithemployees hereinbefore described, established a primafacie casethat the giving of the raise was indeed designedto induce the supermarket employees to resist the unions'organizing efforts. And it is my further opinion that theJoint Respondent has not successfully negated the infer-ence.The explanation that comparative wage rates in thearea had just been investigated is not convincing; theinvestigation took place during the period of the organizingattempt of which the Respondent was aware, and wasunaccompanied by, for example, any evidence that suchinvestigationshad been made on a regular or other basis,with or without a union presence. I am persuaded, by whatI consider to be a: fair preponderance of the evidence, and Ifind, that the wageincreaseto the supermarket employeeswas designed to induce them to refrain from unionactivitiesand thereby interfered with, restrained, andcoerced them in the exercise of the self-organizationalrights guaranteed them by the Act.The complaint also alleged, as interference with andrestraintor coercion of employees in the exercise of theirself-organizationalrights, that, on or about April 26, 1971,Keown told the restaurant employees that they werereceiving a raiseand that there would be another one later.The employees of the restaurant had never received ageneral wageincrease, insofaras isrevealed by this record.Nancy Zavala, for example, had worked there for 4 yearsand had never receiveda raisealthough she had oftenasked for one. KatherineBurniahad had no change in payduring the 3-1/2 years of her employment. And LenaJohnson, a 6-year employee whose seniority was exceededonly by that of Keown, had received but one raise, early in1970. In mid-March, a week or two after she had signedher authorization card, Zavala raised the subject withKeown, "How do you go about getting a raise in thisplace?" At that time, he said that the girls would have tosignsome kind of a petition for Lees' approval; however,he did not give specific details, and no action was taken inthatdirection.But after the supermarket employeesreceivedtheir increase,supra,theunhappiness of therestaurant employees increased and one or more of thembrought the matter to Keown's attention. Keown took theproblem to Lees, recommending that a raise be given. Lees,36This is not to say that, even if it were not an unfair labor practice, thegiving of this wage increase might not shed light upon the subsequent517in effect, said that he could see no way in which a raisecould be given, considering the losses being sustained bythe restaurant, but Keown persisted, suggesting that asmall raise would make for a happier group. Thereupon,Lees told Keown that he would leave it to him, but hecautioned that an increase of more than 5-cent-per-hourwould put the restaurant in worse shape than it wasalready.On April 26, Keown called the employees of therestaurant together and began by saying, "Well, I did it."He said he had tried for 10 cents and had succeeded ingetting a 5-cent increase; and he said that he would try formore later. Repeating, he conceded that this was not muchof an increase, but said tha !,there would be more in thefuture. Zavala protested that she did not need the money"later"-she needed it now-and this ended the groupdiscussion.Although the matter is not free of doubt, I do not believethat, in this instance, the General Counsel has demonstrat-ed by a preponderance of evidence that the giving of thiswage increase and the promise of the further increase inthe future was designed to discourage union activities. Ibelieve that the action was a reluctant, but natural,response to the discontent of the restaurant employeesupon learning that the supermarket employees hadreceived a wage increase and that it was not based uponunion-related considerations36D.The Bargaining Request, the Refusal, and theClosedown of the Restaurant and the Service StationBy letter dated May 13, the Retail Clerks, through NickTorpea, an organizer, advised "Mr. Glenwood Lee, Lee'sand Associates" that it represented a majority "of yourstore employees in the restaurant and service station" andrequested recognition as their bargaining agent. Statingthat it was prepared to prove its majority status by a checkof its authorization cards, it asked that "everything remainstatus quo in order to avoid any future problems" andrequested a conference to be held on Tuesday, May 18.Having received this letter on May 15, Glenwood Leesreplied with a note saying that he would be available for ameeting on Tuesday, May 18.On Monday, May 17, Lees met with all but one of therestaurant employees, either singly or in groups. Tellingthem that a union had made a claim of having beendesignated as their bargaining representative by a majorityof them, he said that he wished to have their signatures forcomparison purposes in order to check the claim. At thisrequest, they affixed their signatures to a sheet of paperwhich he carried.Katherine Burma was the one whose signature he did notprocure that day; instead, he saw her next day. Hertestimony as to this contact, which I credit,is asfollows:At or about 11 a.m. on the 18th, Lees asked her for hersignature, saying that his purpose was to verify hersignature on a union card. In the course of the conversa-tion, he asked whether she had in fact signed a union card,and she said that she had. He said that he had not realizedclosing of the restaurant,and, in the discussion of that subject herembelow,I shall give this circumstance due consideration 518DECISIONSOF NATIONALLABOR RELATIONS BOARDthat his help was dissatisfied with their jobs, upon whichshe stated that the reason for the dissatisfaction was lowwages.He informed her that he had lost $950 in therestaurant during the past year; Burnia said she did notdoubt this, but that, if it were so, it was because Keownwas a poor manager who permitted too much waste. Shethen asked him if it was true that he was going to close therestaurant if the union got in; in reply, he said he couldn't"say too much" but that the Federal government was"already on him," and "I have no alternative but to closethe restaurant if the union gets in." Continuing, he said hehad only kept the restaurant open as "a drawing card".On the same day, Tuesday, May 18, two representativesof the Retail Clerks, Kelly, its president, and Torpea, wentto the shopping center and met with Lees pursuant toarrangements made by the exchange of correspondence.After they reaffirmed their claim of majority status amongtherestaurantemployees,37 Lees asked whether he couldsee the authorization cards; the request being refused, heasked what, then, was the purpose of this meeting. Kellysaid that the cards would be shown to a disinterested partysuch as a clergyman or a lawyer with no connections withthe company. Lees asked whether the cards would beshown to his own lawyer, and he received an affirmativeanswer. Thereupon he picked up the telephone and calledthe office of David Colson (who acted as counsel for theJoint Respondent in this matter). As he put in the call, hesaid to the union representatives, "You fellows are reallywasting your time because, if you [do] have the majority,I'm going to turn the key in the door." When the call wasput through, he learned that Colson was out of town, andhe made arrangements for the union representatives tomeet with Colson at the latter's office on the followingmorning. He told the union representatives that he wouldarrange for Colson to have the signatures of the employeesat that time, and he closed the conversation with theremark, "Well I really wish you guys would have the cardswith you because I have a man coming in to measure thedepartment, because if you got the majority, I will turn thekey in the door."Wednesday morning, May 19, Kelly and two otheragents of the Retail Clerks went to Colson's office. Veryearly in the discussion, Colson excused himself to take atelephone call. (The telephone call, according to Lees'testimony, came from Lees himself. "Dave," he toldColson, "You know we made this appointment with theseunion people to bring these cards down, but I think we arewasting everybody's time, because a decision has beenmade to close the restaurant, and I see no point in goinginto it.") Colson returned to his office and said, "I'm sorry,gentlemen, you're wasting your time. Evidently, Mr. Leeshas had a change of heart and has decided to close thestore." In further explanation, he said that the restauranthad been losing money and that the closing had beenuniter consideration for some time. Kelly said that this was37 Subsequent to the sending of its May 13 letter,the Retail Clerks neverdid press its request for recognition as agent for the service stationemployeesalong with the restaurant employees As noted below,the sole bargainingunit herein found appropriate for collective-bargaining purposes doesnotinclude the service station employees38Neither the 8 nor the I I includes Donald Blum, who had, on April 15,signed a Retail Clerks card when he was employed in the restaurant butgoing to "create a problem," and Colson agreed. As theunion representatives left, Kelly flashed the authorizationcards in front of Colson, saying "I just want you to see thatwe did have the cards."From Colson's office, the representatives went to thesupermarket, where they wafted for Lees to finish talkingto a customer. Then, they told him what they had heardfrom Colson, and Lees confirmed that he was going toclose the restaurant. To Kelly's remark, "You know you'regonna have a problem," he merely said, "I don't care."Later, the same day, the restaurant was closed down.With this act, the employment of Rosemary Blum, WandaBlum,KatherineBeard Burnia, Sandra Ely, StephenHager, Patsy Hendon, Lena Johnson, Elvie King, AlbertaRacer,VernWestenhoefer,andNancy Zavala wasterminated.The Retail Clerks called a meeting of the restaurantemployees next day, Thursday, May 20. Those whoattended discussed the closing, and they unanimouslypassed a "strike vote." Next day, Friday, May 21, the ex-restaurant employees set up a picket line outside theshopping center. At or about midday, Lees, having learnedthat the picketing had cut down the business of the servicestation to almost nothing, decided to end that operation;and,while the picketing was still going on, the servicestationwas closed down. Thereby, Donald Blum andJewell Gibson became unemployed.After 5 hours, the picketing, having been enjoined by astate court, ended. Since that time, both the restaurant andthe service station have remained closed, and (except forRestaurant Manager Keown, who became an employee ofRespondent Center) none of the restaurant or servicestation employees has been reinstated or otherwise em-ployed by the Joint Respondent.In accordance with stipulations of the parties and therelated testimony thereon, I find that an appropriate unitfor collective-bargaining purposes in this matter consistedof all restaurant employees employed by RespondentAssociates at the Lees shopping center in Farmington,Missouri, excluding any office or clerical employees,professional employees, guards, and supervisors as definedin the Act, an excluding all nonrestaurant employees in theshopping center.As of the month of May, until and including May 19,thisunit consisted of the II employees who lost theiremployment as a result of the closedown of the restauranton that day. On or before May 3, 8 of these 11 had signedcards authorizing the Retail Clerks to act as theirrepresentative for collective-bargaining purposes.38 There-fore,onMay 19, when, I find, the Joint Respondentrejected the Retail Clerks request for recognition, thatorganization had in fact been designated as bargainingrepresentative by a majority of the employees in anappropriate bargianing unit 39On May 18, when Lees met with representatives of thewho, subsequently, became an employee of the service stationisThe complaint did not allege that there was a request or demand forrecognition apparently because of the inclusion of the service stationemployees in the Retail Clerks original letter requesting recognition But. Ihave found, the service station employees were omitted from theconfirmation of the request on May I8 LEE'S SHOPPING CENTER, INC.519RetailClerks, he did not express any doubts as to theunion's claim of having been designated as bargainingagent by a majority of the employees in the unit. Nor, onthenext day, when counsel, on behalf of the JointRespondent, formally rejected the Retail Clerks request forrecognition, was doubt as to the union's majority statusgiven as the reason; rather, the sole basis given for theaction was that the request was a waste of time in view of adecision that the restaurant be closed.At the instant hearing, Lees testified that, at the time ofthe request, he did in fact entertain doubts as to the RetailClerks majority status; he would have been very surprisedif a majority of his employees had signed up with a union.But he was not asked for, and he did not give, the basis forhis having entertained any such doubts.40Iam convinced, and I find, that the Joint Respondentdid not in fact doubt the Retail Clerks majority statusamong the employees in the above-described unit at thetime it rejected the request for recognition.41Under the circumstances, I conclude, the Joint Respon-dent's refusal to recognize and to bargain with the RetailClerks as the exclusive representative of the involvedemployees constituted both an unlawful refusal to bargainand an interference with and restraint and coercion of saidemployees in the exercise of their right to bargaincollectively through a representative of their own choosing,a right guaranteed them by the Act.42For purposes of possible remedy herein, the parties havestipulated to the appropriateness, for collective-bargainingpurposes, of a unit of employees which, in ultimate effect,consists of the unit above found appropriate and anyfuture successor thereto:Allnonsupervisory restaurant and food-dispensingemployees who may be employed by RespondentAssociates, Respondent Center, or Respondent Stationin any restaurant or food-dispensing service which maybe operated by any of them in the future.On the basis of the parties' stipulations and the relatedtestimony thereon, I find this to be an appropriate unit forcollective-bargaining purposes.The complaint alleges that the Joint Respondent discon-tinued the restaurant and the service station operations,and thereby terminated the employment of those employedtherein,because said employees joined or assisted theRetail Clerks and/or with the intention of discouraging itsother employees from joining or assisting the Retail Clerks40 In its argumentsherein the Joint Respondent makes no claim thatLees' doubts were based, in any respect, upon the restaurant employees'answers to management's inquiries into their union affairs(With but oneexception-Burma's May 18 "admission" to Lees that she had signed aunion card-all employees had denied any knowledge of, let alone anyinterest in, a union's organizing attempt.) Needless to say, little reliance canbe placed on employees' responses to coercive interrogation41 Interestingly enough, the Joint Respondent has not taken the position,in this case, that it has any present doubts as to the Retail Clerks majorityAs will be seen, it has expressed a willingness to recognize and to bargainwith theRetailClerks for any restaurant or food-dispensing employeesshould either Respondent Associates or any other constituent of the JointRespondent operate a restaurant or food-dispensing service in the future42The complaint did not allege that there had been an unlawful refusalto bargain, apparently because of a supposedly defective bargaining requestBut I have found that there was a valid request (and refusal) and the issuewas fully litigated. Atanyrate, in this instance, the refusal- to-bargainfinding is cumulative of the interference-with self-organizational rightsor any other labor organization. In support thereof, theGeneral Counsel argues that, on more than one occasion,the Joint Respondent informed employees and RetailClerks representatives that the restaurant would be closedand, on at least one occasion,' informed an employee thatthe service station would be closed, if the Retail Clerkswere to represent the employees working in those opera-tions.The facts, as I have found them, fully support theargument, in the light of the collective-bargaining animusof the Joint Respondent as displayed by the unfair laborpractices hereinbefore found and by other above-describedconduct of agents of the Joint Respondent which fell shortof constituting unfair labor practices, and particularly inview of the timing of the closedowns, closely following, astheydid, the request for recognition and the rejectionthereof.Clearly, the General Counsel had made out aprima faciecase.The Joint Respondent argues that union considerationshad nothing to do with the closings; that the restaurantoperation was terminated for economic reasons, in accord-ance with a decision which predated the receipt of anyrequest for recognition. In essence, the Joint Respondentclaims that the restaurant operation was losing money for along period of time and that this was the sole basis for itsaction.As for the closing of the service station, as Iunderstand the argument, the decision was triggered by thesubstantial loss of business due to the picketing on May 21,in an operation which, at best, was a "holding operation"until/unless an outside operator could be brought in.In support of its defense, the Joint Respondent intro-duced testimony covering the operations of the restaurantover a number of years. Glenwood Lees testified, basicallyby reading from corporate minute books of RespondentAssociates,43about the profit picture of RespondentAssociates in general and its restaurant in particular for anumber of years past:At a meeting of the Board of Directors held onFebruary 1, 1965, consideration was given to thestatement of operations for the fiscalyearendingNovember 30, 1964,44 during which period, accordingto the statement, the restaurant's operating profit45amounted to $597.46During the same period, the service station (thenoperated by Respondent Associates) produced enoughfinding See the section entitled "The Remedy" herein43 In his brief, the General Counsel implies thatthe genuineness of theseminutes is subject to question ("These 'records'are maintainedby Mr Leesand are retained in his possessionThatportions of thesecould havebeen substitutedor altered prior tothe hearing in this caseis evident ") Inote that,in relevantdetail, they are corroborated by the profit-and-lossstatementswhich weremade partof this recordWhile I shall giveappropriateconsideration herein to questionsof plausibility which mayexistwith respectto the contents of the minutes and the interpretations tobe drawn therefrom, I am not prepared, on this record,to find that therewere any substitutionsor alterations therein44Hereinafter, referenceto the operations for a givenyear should beunderstood to refer to the 12months endingNovember 30 of that year45 1 e , income,lessoperating expensesdirectly attributable to therunning ofthe restaurant Hereinafter, the operating profit or loss-whetherfor the restaurant or for the service station-maysometimes be referred tosimply as the profit or loss, respectively46Mine are rounded-off figures 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofit so that, combining the two operations and thendeducting "general and administrative expenses"47 thecorporation ended with a net profit of slightly over$1,000. "A discussion was held as to what might bedone to improve the restaurant operation," read theminutes, "and it was generally agreed that the lack ofvolume was the principal cause of the loss. [Director]Stoker suggested that the restaurant be closed and thatmore attention be given to the operation of the servicestation which was producing some profit. However, noofficialmotion was made to this effect and no actionwas taken."At theannual meetingheld on Febuary 1, 1966, thefinancialand operating statements for fiscal 1965showed that the service station had had a small profit[on cross-examination, Lees set the figure at $1,995]but that the restaurant had had a loss of $1,785 andthat, after deduction of the general and administrativeexpenses for both operations, the corporation had lost$1,611. "President Lees reported to the Board that hehad discussed at. considerable length the restaurantwith his manager, Mr. George Keown, and that stepswere being taken to reudce expenses and that someincreasesin prices had already been placed into effectand that he felt that the current year's operation wouldbe substantially improved. A discussion was held as towhether to continue the operation of the restaurant foranother year or whether to discontinue the restaurantoperation entirely. It was generally agreed to continuethe operation for another year and make an exertedeffort to reverse the trend and get the operation on aprofitable basis."Some 6 months later, on August 18, 1966, the Boardmet again.48 "President Lees reported to the Board thata change of management was made in the servicestation, that business had improved, and that itappeared that the profits would be better for the year'soperation.He also reported that the restaurant opera-tion looked better than in the previous year. The saleswere up and the expenses were being held at about thesame level. He stated that it looked as if a small profitmight be made in the restaurant operation for thecurrent year."At the annual meeting held on February 1, 1967, itwas noted that, for fiscal 1966, the restaurant hadshown "some profit before general and administrativeexpenses" and that the service station had a better yearthan in 1965. The chairman (Lees) "called attention tothe fact that the corporation did have a small operatingprofit for the year's operations."The Board met on Feburary 1, 1968. For fiscal 1967,according to the financial and operating statement, theservice station had shown a smaller profit than theprevious year but was still operating in the black. Therestaurant, however, showed a substantial loss-$3,632;salanes and the cost of food sold had increased andsaleswere down. After a discussion, a resolution waspassed to the effect that"the restaurant operation bediscontinued at the end of the current fiscal year,provided the operation did not show a profit.However,if the restaurant operation is able to produce a profit,then it shall be continued in operation for an additionalyear."According to the minute of a meeting held onFeburary 1, 1969, the service station experienced asubstantial loss during 1968; there was a discussion ofthe change in personnel there and of Lees'suspicionthat there had been some pilfering of merchandise byemployees.The restaurant,on the other hand, wasshown to have enjoyed"a small profit" [set in Leescross-examination at $246] before the deduction of thegeneral and administrative expenses;after the deduc-tion was made, the result was "a small loss. . . .Aftera discussion of the financial situation of the corpora-tion,itwas generally agreed that the corporation couldnot continue and operate indefinitely showing losses,year after year, and that should such losses continue,that the operation should discontinue business entire-ly."The Board met again on October 14, 1969. Theoccasion was the fact that a substantial amount ofmerchandise had been lost or stolen in the servicestation and that, despite two or three changes inpersonnel,the operation had deteriorated to the extentthat Lees advised closing the service station operation.The Board passed a resolution to the effect that theservice station be discontinued,that its merchandiseinventory and other assets be sold to satisfy obligationsof the corporation, and that the property and equip-ment be turned back to the lessor,Respondent Center.The service stationwas closed,according to Lees'testimony,within a day or two thereafter. Lees' testimonywith respect to the profit picture continued:The next regular annual meeting of RespondentAssociates'directors took place on Feburary 2, 1970.Lees distnbuted copies of the financial and operatingstatements for 1969,which statements showed that theservice station, which had been closed in September1969,49 had experienced a substantial loss and that therestaurantagainhadexperienced"asmallloss"-$5,100 and $1,800,respectively. Lees noted thatmore attention could now be given to the restaurant"and perhaps it could be converted into a profitableoperation."A resolution was adopted to the effect that"the restaurant operation should be continued foranother year but that should it show any loss for thefiscalyear ending November 30, 1970 that theoperation should be definitely discontinued."The Board again met on October 12, 1970. Leesreported that the firm's auditor would be unable to takecare of the corporation's tax work until after the first ofthe year and,therefore,was asking for an extension oftime to file tax returns with the Internal RevenueService. He further reported that,according to interim47Consisting of corporate officers' salaries and expenditures not directlyattributable to one or another of Respondent Associates' operations48The annual meeting of the Board normally took place at or aboutFebruary 1st, but meetings were held whenever they were thoughtnecessary49Actually,the service station closed down in October,within days afterameeting of the directors held on October 12 Lees,testifying here,denominated this as an error in the minutes LEE'S SHOPPING CENTER, INC.521records, the restaurant was operating at about a break-even point and would probably show a small loss; hehad conferred with Keown on several occasions andhad been told that every effort had been made toreduce working hours and to increase volume. None-theless,Lees told the others, it appeared to him that therestaurant operation "was a losing battle." Thereupon,the directors passed a resolution to the effect that "therestaurant operation be continued until [the auditor]has the opportunity to audit the company records. If,on receipt of the final information following the auditthe restaurant has again showna loss,then theoperation shall be immediately closed and the corpora-tionshall cease doing business until further opportuni-ties are presented."The Boardmet againon February 1, 1971. Leesreported that the auditor had not yet made the annualaudit but that it was expected shortly. Going on, hesaid that it was evident to him that the corporation hadagain lostmoney during fiscal 1970. Calling attentionto the fact that the corporation was renting space fromRespondent Center, he suggested that some notice of alikely discontinuance of the operation ought be given tothe lessor. It was thereupon resolved "that notice behereby given to [Respondent Center] that the corpora-tionwould very likely discontinue using the spacerented by it for the restaurant operationssome timewithin 2 or 3 months."the next directors' meeting about which Lees testifiedwas one of the board ofRespondent Center.Using theminutes of that corporation, he i testified as to ameetingheld on March 9:,Lees informed the other directors that RespondentAssociates had informed Respondent Center that it"would most likely vacate the space occupied by therestaurantbecause it had been operating at a loss forsome time"; a definite decision, the notice said, wouldbe made upon receipt of its auditor's report on or aboutMay 15. Lees then stated that, "for several years,consideration had been given to the installation of afurniture department but that such installation hadbeen postponed because of the lack of space. Hesuggested that this space occupied by Lees andAssociates be utilized to set up a small furnituredepartment.A motion duly made, seconded, andpassed, the following resolution was adopted: Be itresolved that W. G. Lees, president of the corporationand Mary Louise Lees, secretary of the corporation,begain immediatelymaking contacts and placingorders for furniture and that definite plans be made toutilizethe space which is to be relinquished by[Respondent Associates], to be used as a furnituredisplay department."Shortly afterward, Lees' testimony continued, he and hiswife met with a representative of Johnson Carter FurnitureCompany in St. Louis and looked over their line offurnitureon display, and, within two or three daysthereafter, the Carter representative visited Farmington, atwhich time Respondent Center placed orders for someliving room sofas and chairs and for some bedroomfurniture.The first shipment was received around May 10;itwas stored in a warehouse.According to Lees' further testimony,he finally receivedRespondent Associates'1970 financial reports,along witha Federal tax return for his signature,on Saturday, May15, 1971, thesame day he received a recognition requestfrom the Retail Clerks.He opened the union's letter firstand, as earlier indicated,sentoff a reply.That afternoon,his testimony continued,he opened the auditor's letter and,affixing his signature to the tax return,he put it into themails addressed to the Internal Revenue Service.Lees testified,in passing,that the actual operationalfigures of the restaurant for fiscal 1970, as reflected in thereports received on May 15, 1971, were actually worse thanhad been expected at Respondent Associates'directors'meetingof February1-a number of expense items hadnot been anticipated.The operating loss amounted to$1,184.02;deducting general and administrative expensesof $2,393.59 and adding income from the sale of servicestation assets of$2,586.84, the net loss for the corporationamounted to $990.77.And,he further testified,but withoutannotation,sinceNovember30, 1970,the restaurant was"still sustaining losses."At anyrate,on the dayafter the 1971 financialinformation was received,i.e.,on Sunday,May 16, thedirectors of Respondent Associates met. The meeting washeld out of town,since Director Stoker could not come toFarmington.Leestestified from the minutes:The chairman[Lees]notified the other directors of the1970 financial figures. "After a discussion,duringwhich discussion reference was made to the minutes ofthe Board meeting held on February2, 1971, whichminutes had recorded[the resolution earlier quotedherein],"a resolution was adopted:"Be it resolved thatthe restaurant operation be closed on Wednesday, May19, 1971 sincethat dayis the normalpay day foremployees,and that all business activities of [Respon-dent Associates]be concluded on that date."Lees went on to testify that,thereupon,the restaurantwas closed down on the 19th,that its fixtures were put upfor sale,50 and that, "in June," he and Mrs. Lees visited theMerchandiseMart in Chicago and placed additionalorders for furniture, which furniture was scheduled to bedelivered in September.Meanwhile,as of the dates of thishearing, the restaurant space was being remodeled into adisplayroom for furniture.The abovetestimony,the Joint Respondent argues, fullysupports its defense-that the restaurant operation wasterminated for economic reasons unrelated to unionconsiderations,inaccordancewitha decision whichpredated its receiptof anyrequest for recognition. Indeed,itargues further, and offered Lees' testimony to this effect,that it was unaware of the existence of any union campaignamong the restaurant employees until the receipt, on May15, of the union's claim. I am not convinced.For one thing, if my prior findings herein are correct,Lees' awareness of the existence of a union campaignamong the restaurant employees did in fact predate his50For some time, he said, the fixtures were kept in place, the better toattract buyers; finally, on an unnamed date, the unsold fixtures were putinto storage 522DECISIONSOF NATIONALLABOR RELATIONS BOARDreceipt of the Retail Clerks request for recognition on May15.The Joint Respondent became aware of such an effortat least by April 23.Secondly, in his meeting with the Retail Clerks represent-atives on May 18, Lees did not inform them that, unrelatedto union considerations, a decision to close the restauranthad been made. On the contrary, his only related referencewas to a possible closing specifically tied up with unionconsiderations. This, despite the fact that supposedly thedecision had long been in the making, had been condition-ally implemented at the February 1 directors' meeting, andhad been formalized only 2 days earlier.While I am not prepared to find that the corporateminutes from which Lees read at this hearing are notgenuine,51 this does not mean that I must find that theircontents support the Joint Respondent's defense.There is no doubt that the restaurant operation didsustain a net loss for the period from fiscal 1964 throughfiscal 1970. Also, accepting Lees' testimony unsubstantiat-ed by financial records, I find that it sustained a furtherundetermined loss between November 30, 1970, and thedate of the closing of the restaurant. But a dispositive issuein thismatter is-was the closing of the restaurantoccasioned by these losses?The General Counsel argues strongly that the nature ofthe operation demonstrates that the restaurant was utilizedprincipally as an instrument to attract customers to thesupermarket and that, therefore, the Joint Respondent didnot really believe that it had to make money in order tojustify its existence. Just as strongly, counsel for the JointRespondent argues that the restaurant was treated as aseparate operation and that neither the Act nor any otherlaw requires an employer to operate indefinitely at a loss.Ihave already found that the restaurant operation wasclosely related to and was but one part of the Lees'shopping center complex and that, as such, any decisionaffecting it was made with due regard to the well being ofthe rest of the complex. I note that, in his May 18conversation with Katherine Burnia,supra,Lees referred tothe restaurant as a drawing card; and that, in similar vein,Lees testified at the hearing that, although, for example,the electric sign outside the shopping center cost money, hefelt that a "certain amount" of expenditures for advertisingwas necessary to promote business. I find that the JointRespondent was willing to sustain a "certain amount" ofloss in the restaurant and still keep it open.Iwould not, if I could, substitute my business judgmentfor the Joint Respondent's as to whether, at the time of the51 I do regard it as passing strange that Respondent Associates' minutesof the May16meetingmakes no note of the Retail Clerks demand forrecognition received I day earlier Lees, on the witness stand, conceded thatthe subject might have been mentionedat the meetingbut said that(1) itwould have been omitted from the minute at any rate because the JointRespondent's corporate minutes recorded only "official acts" or discussionsleading up tosame,and (2) this was "no big issue because it had no bearingon the decision to close the restaurant" As for (I), an examination of thepriorminutes from which Lees testified reveals them to contain muchmaterial other than official acts or discussions leading up to official acts,moreover, it strains my credulity to be asked to believe that the subjectwould not have been considered important enough to have constituted abasis for discussions leading up to formal action, one way or another As for(2), if it was true that the advent of the union, as dramatized by its 1-day oldrequest for recognition, was not considered important because a decision toclose the restaurant had already been made, I would have thought that, atclosing, it had reached the limit beyond which it waswilling to sustain losses in the restaurant; but I mustexamine all the circumstances in order to determinewhether the Joint Respondent had indeed arrived at thatjudgment.The original investment in Respondent Associates backin 1958 when it was founded was $3,500, $2,500 of whichwas contributed by Lees, and no additional stockholders'contributions have since been made. During the first 8years of its existence, the corporation, which operated boththe restaurant and the service station during that period,made money some years and lost it other years, but,according to Lees' testimony, that period ended withneither a surplus or a deficit. Thereafter, his testimonycontinued, the financial picture deteriorated until, at thetime of this hearing, there was a deficit of approximately$18,000, which deficit consisted basically of sums owed byRespondent Associates to Respondent Center.52 If therewas such a deficit, the cost to the Joint Respondent ofoperating the restaurant was approximately $1,633 per yearthroughout the period of its existence or, if this deficit wasincurred since 1966, $3,600 for each of the last 5 years.In point of fact, there is some reason to doubt that therewas an $18,000 deficit as a result of the last 4 or 5 years'operations preceding the closing of the restaurant. Duringfiscal 1964,when the closing was first discussed, therestaurant had netted an operating profit of $597. There-after, its fortunes varied: In 1965 it lost $1,785; in 1966 itmade $1,995; in 1967 it lost $3,632; in 1968 it made $246;in 1969 it lost $1,805; and in 1970 it lost $1,184.53The General Counsel points out that the loss during thelast year was less than that of any year in which a loss wasincurred.54His argument is loud and clear-havingtolerated a losing operation for these many years, why didthe Joint Respondent take action in a year in which thingswere looking up? His answer-because a union entered thepicture.Considerable light is shed on the question by thenumerous statements, as found above, made by agents ofthe Joint Respondent, both to employees and to unionrepresentatives,as to their intention about closing therestaurant operation, and, in one instance, the servicestation as well, for union-related reasons. Significantly, nosuch conversation contained within it the statement thatthepotential closingwould be a result of economicconditions, in whole or in part.Both Lees and Keown testified that they had spoken toemployees about the possibility of the restaurant's closingthe very least, this fact would have been recordedin the minutes52 In view of my findings as to the interlocking relationship of therespondents herein, I find, contrary to the testimony of Lees at this hearing,that a repayment of the $18,000-if that is an accuratefigure-would, ineffect, amount to a payment by Glenwood Lees to Glenwood Lees, and thata failure to repay it would,in effect,constitutea failure by Glenwood Leesto pay Glenwood LeesSsLees' reference, in his May 18 conversationwith Burnia, to a $950 lossin 1970 is explained, presumably, by his having adjusted the figure aboveindicated by making allowances for the general and administrative expenses($2,394) and for the income from the sale of servicestation assets($2,587)54But he fails to point out that, in at least 3 of the last 7 years, therestaurant made a profit To put the argument in its proper focus, then, onemust correct the General Counsel's statement During the last year, therestaurant lost less than 3 of the preceding 6 years but lost more than theother3 years LEE'S SHOPPING CENTER, INC.523because of lack of profitability.Lees could not recallnamesor dates and places, but he estimated that he talkedto employees along these linesprobably8 or 10 times overthe entire period-since 1958?-and,during the 5 yearspreceding this hearing,2 or 3 times;after January1, 1971,he conceded,he did not tell this to any of the employeesbecause"he did not feel that it was their business." Pushedfor details,he said that he had had such conversations withNancy Zavala, Ruby Martin, and Linda Sales. Keowninsisted that,Mary Bauman and Linda Sales that theRestaurant might be closed because it was not making aprofit.Ruby Martin,Linda Sales, and Mary Bauman did nottestify;each of them had left the employment of the JointRespondent prior to the closing of the restaurant. Zavala,who did testify,denied that Lees had spoken to her aboutthe possibility of the restaurant's closing because of itslosingmoney;she did say that, 2 or 3 years before thehearing,Lees told her that things were not going as well ashe had hoped and that there would have to be changes infood portions,food prices,and workhours in order to makeup the difference;and, in February or March 1971, shetestified,Keown had said something about the possibilityof Lees' converting the restaurant into a cafeteria withoutany cut,however,in the number of employees.Others whotestified,Johnson, who had worked in the restaurant for 6years;Vern Westenhoefer,who was, in effect,second incharge and who had not signed a union card; andKatherine Burnia,who was present at discussions concern-ing food portions,denied that either Lees or Keown hadever said anything about the possibility that the restaurantmight be closed for financial reasons. On, this evidence, Ifind that agents of the Joint Respondent never did tellemployees that the restaurant would or might be closed forfinancial reasons.Some light on the problem is also shedby Lees'testimony that the restaurantwas busy onlyduring thebreakfast and the lunch hours, that,had the closing hourbeen pushed forward to 2 or 2:30 p.m.,the losses mighthave been cut, but that no consideration was given to thismove when it was finally decided to close the restaurant.Finally,Ithink it significant that,less than 3 weeksbefore the decision finally to close the restaurant wasmade,awage increase was given to the restaurantemployees.Although,I have found,this was not motivatedby union considerations,itdoes reflect upon the JointRespondent'swillingness to sustain further losses in theoperation.Iam persuaded,and I find,that the closings of therestaurant on May 19 and of the service station on May 21were not motivated by financial considerations.I find andconclude instead,on the basis of what I consider to be afairpreponderance of the credible evidence,that theclosings were bottomed upon union considerations.These findings, of course, constitute a rejection of theJoint Respondent's defense and necessitate some explana-tion of(1) the fact that Respondent Associates'corporateminutes for some years prior to the beginning of theunions' campaign made mention of discussions and actionshaving to do with a possible closing of the restaurantbecause of financial losses and (2)the fact that, over 2monthsprior to the receipt of theRetail Clerks demand forrecognition as the restaurantemployees'bargaining agent,RespondentCenter initiatedplans to install a line offurnitureat thesupermarket,in the space up to thenoccupied by the restaurant. As for(1), the possibility thatthe JointRespondent,as a reasonableemployer, wouldkeep close watch upona "losing operation"-even anoperationon which itwas willing to undergo someloss-just as it would have kept close watch upon aninefficiently expensive electric sign is just as valid anexplanationas that putforth hereby the JointRespon-dent;for example,the directors'concerns as reflected inthe minutes, could well havebeen constantly voiced if onlyto keep therestaurant manager ever looking for ways andmeans to cut losses.As for (2), it is significant that the firstmention of using the restaurant space for a furnitureoperation, on March 9, postdatedthe Joint Respondent'sbecoming aware that a union campaign was beingorganizedat theshopping center complex;this awareness,I have found,came beforethat date.Recognizingthe applicability ofN.L.R.B. v. Darlington,380 U.S. 263, the GeneralCounsel here argued that theJoint Respondentclosed therestaurant and service stationnot onlybecause of the RetailClerksapparent success inorganizing the restaurant employees but also in order to"chill unionism"among theemployeesin the rest of thecomplex. In the light of the unfair labor practices abovefound, considering the fact thatthe two involved unionswere tryingto organize supermarket employees as well, afactof which theJoint Respondent was aware,I concludethat the chillingof unionism among the supermarketemployeeswas indeed one of the bases for the closing.Upon the foregoingfactual findings and conclusions, Icome tothe following:CONCLUSIONS OF LAW1.RespondentCenter,Respondent Associates, andRespondent Station constitute a single employer,the JointRespondent,within the meaning of Section 2(2) of the Act.2.The JointRespondent is an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act, and W. Glenwood Leesand George Keown areagents ofthe JointRespondent.3.The Meat Cuttersand the Retail Clerks are labororganizations within the meaning of Section 2(5) of theAct.4.All restaurant employees employed byRespondentAssociates at the Leesshopping center in Farmington,Missouri,excludingany officeor clerical employees,professionalemployees,guards, and supervisors as definedin the Act,and excluding all nonrestaurant employees inthe shoppingcenter,constitute and at all times materialherein constituted a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.For purposesof this proceeding,the above bargain-ingunitmay also be described as consisting of allnonsupervisoryrestaurant and food-dispensing employeeswho may be employedby Respondent Associates,Respon-dent Center,or Respondent Station in any restaurant or 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDfood-dispensing service which may be operated by any ofthem in the future.6.On and after May 3, 1971, and up to and includingat least May 19, 1971, the Retail Clerks was the exclusiverepresentative of all employees in the aforesaid bargainingunitwithin the meaning of Section 9(a) of the Act.7.On or about May 15, 1971, as clarified on May 18,the Retail Clerks requested of Respondent Associates thatitrecognize the Retail Clerks as the exclusive bargainingrepresentativeofthe employees in said appropriatebargaining unit, and, on or about May 19, 1971, the JointRespondent, through Respondent Associates, rejected thisrequest.8.By thus rejecting the Retail Clerks request forrecognition, the Joint Respondent refused to bargaincollectivelywith the representative of employees in anappropriate bargaining unit, within the meaning of Section8(a)(5) of the Act.9.On or about May 19, 1971, the Joint Respondent,through Respondent Associates, closed down its restaurantoperation, thereby discriminating in regard to the hire andtenure of employment by terminating the employment of,and thereafter refusing to recall to employment, RosemaryBlum, Wanda Blum, Katherine Beard Burnia, Sandra Ely,Stephen Hager, Patsy Hendon, Lena Johnson, Elvie King,Alberta Racer, Vern Westenhoefer, and Nancy Zavalabecause they had selected the Retail Clerks as theirbargaining agent and in order to chill unionism amongother of its employees, thereby discouraging membershipin a labor organization; by such conduct, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.10.On or about May 21, 1971, the Joint Respondent,throughRespondent Station, closed down its servicestation operation, thereby discriminating in regard to thehireand tenure of employment by terminating theemployment of, and thereafter refusing to recall toemployment, Donald Blum and Jewell Gibson because therestaurant employees had selected the Retail Clerks astheirbargaining agent and in order to chill unionismamong other of its employees; by such conduct, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.11.By the foregoing conduct, and, on various occa-sions between March 8 and May 18, 1971, inclusive, byinterrogating employees as to their contacts or acquain-tanceship with, or their knowledge of the activities of,union representatives; by soliciting an employee to reportthe presence of union representatives on the premises; byconveying to employees the impression that the employerwas engaged in the surveillance of union activities andthat,ifa union became the employees' bargainingrepresentative, prounion employees might be subjected tospecial surveillance; by implying to employees that, if aunion became the employees' bargaining representative,there might be layoffs or discharges; by conveying threatsto employees that, if a union became the employees'bargaining representative, it would close its restaurant andits service station; and by granting a wage increase to itssupermarket employees to induce them to resist a union'sorganizing campaign. By each and all of these acts theJoint Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them inSection 7 of the Act, in violation of Section 8(a)(1) thereof.12.The aforesaid acts are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.13.Except for the foregoing, Respondent has commit-ted no unfair labor practices under the Act.THE REMEDYHaving found that the three respondents, as a singleemployer, have engaged in certain unfair labor practices, Ishall recommend that they be ordered to cease and desisttherefrom and to take certain joint and several affirmativeactions in order to effectuate the policies of the Act.With respect to the closedown of the restaurant and ofthe service station, the General Counsel does not ask thatthe Joint Respondent be ordered to reestablish eitheroperation;hence, he does not ask that the employeeswhose employment was terminated as a result of theclosings be immediately reinstated. In fact, he does not setforthwhat he considers to be the appropriate remedy. Ishall recommend that (1) these employees (a) be reinstatedto their former or substantially equivalent positions shouldany restaurant or service station operation be instituted bythe Joint Respondent in the future, without prejudice totheir seniority or other rights and privileges, and (b)meanwhile be placed upon a preferential hiring list for anyvacancies in the entire shopping center complex the dutiesofwhich they are capable of fulfilling; and (2) they bemade whole by the Joint Respondent for their loss ofearnings suffered because of the Joint Respondent's acts,for the period from their respective losses of employmentuntil (a) they be thus reinstated or placed on a preferentialhiring list, or (b) they procure substantially equivalentemployment elsewhere,55 whichever occurs earliest. Takinginto account net earnings elsewhere, backpay shall becomputed on a quarterly basis, with interest at the rate of 6percent per annum in the manner heretofore established bythe Board.It has been noted that the complaint did not allege thatthe Joint Respondent had unlawfully refused to bargainwith the Retail Clerks for the restaurant employees;nevertheless, theGeneral Counsel seeks a bargainingorder56 "because of the monstrous unfair labor practicescommitted by the Joint Respondent, as described aboveunder the 8(a)(1) and 8(a)(3) sections."57 I have found thatthere was an unlawful refusal to bargain here and that theissue was fully litigated; on this alone, I would recommendthe issuance of a bargaining order. In addition, I find thattheunfair labor practices herein found to have beencommitted by the Joint Respondent were "so coercive that,55DarlingtonManufacturing Co v N L R B,397 F 2d 760, enfg 139that the Court of Appeals for the Second Circuit, inN LR B v. FlomaacNLRB 241.Corporation,347 F 2d 74, enforced thatBoard decision inpart but refused to56But he does not ask that the Joint Respondent be ordered to bargainenforce the order to bargain becauseitdid not regard the 8(a)( 1) violationsabout the closedown of the restaurant or about the effects thereof,as "serious enough."51He citesFlomatic Corporation,147 NLRB 1304, but he fails to note LEE'S SHOPPING CENTER, INC525even in the absence of a Section 8(a)(5) violation, abargaining order [is] necessary to repair the unlawfuleffects" thereof.58Moreover, even if this were a "lessextraordinary" case marked by "less pervasive" practices, Iwould find, particularly in view of the fact that theemployyes in the involved unit are no longer employedtherein and have no likelihood of immediate employmenttherein, that the traditional remedies would not ensure thata fair election could be held; and, since, in fact, the RetailClerks did have a majority, I would recommend theissuanceof a bargaining order.59I shall recommend that the Joint Respondent be orderedto cease and desist from engaging in the conduct hereinfound to have constituted unfair labor practices within themeaning of the Act,60 and, since the unfair labor practicescommitted by the Joint Respondent are of a characterstriking at the roots of employees' rights safeguarded bytheAct, I shall recommend that the Joint Respondentcease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act. Finally, since anynotice to employees with respect to the unfair laborpractices found herein may not otherwise come to theattention of the restaurant and service station employees, Ishall recommend appropriate publication thereof in addi-tion to the usual posting requirements.61Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,Ihereby recommend that the Board issue the following:ORDER62Lees Shopping Center, Inc. and Lees and Associates,Inc.,Respondents herein, and their officers, agents,successors, and assigns, and W. Glenwood Lees, d/b/aLees Service Station, Respondent herein, and his agents,successors, and assigns, shall:1.Each cease and desist from:(a)Discouraging membership in a labor organization bydiscriminating in regard to hire, tenure, or other conditionsof employment.(b)Refusing to bargain collectively with Retail StoreEmployees'Union, Local No. 655, affiliated with theRetail Clerks' International Association, AFL-CIO, as theexclusive collective-bargaining representative of the em-ployees in an appropriate bargaining unit composed of allnonsupervisory restaurant and food-dispensing employeeswho may be employed in any of the above respondents inany restaurant or food-dispensing service which may beoperated by any of them in the future.(c)Closing down any of its operations because theemployees therein choose to be represented by a labororganization and in order to discourage unionization ofany of its employees outside such operations.(d) Interrogating employees as to their contacts oracquaintanceshipwith,or their knowledge as to the58N L R B v Gissel Packing Company, supraat 61559Ibidat 614, also seeAmerican National Stores,195 NLRB No 360 But nothing herein should be construed as requiring the JointRespondent to rescind any wage increase already givenfiiSummit Tooling Co,195 NLRB No 9162 In the event no exceptions are filed as provided in Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,activities of, union representatives; soliciting employees toreport the presence of union representatives on thepremises; conveying to employees the impression that theemployer is engaged in the surveillance of union activitiesand that, if a union should become the employees'bargaining representative, prounion employees might besubjected to special surveillance; implying to employeesthat, if a union should become the employees' bargainingrepresentative theremight be layoffs or discharges;threatening employees that, if a union should become theemployees' bargaining representative, it would close any ofitsoperations; and granting any wage increase to employ-ees in order to induce them to resist a labor organization'sorganizing campaign.(e) In any other manner interfereing with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assistany labor organization, to bargain collectively throughrepresentativesof their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from anyand all such activities, except to the extent that such rightto refrainmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Each, jointly and severally, take the followingaffirmative action which is necessary to effectuate thepurposes of the Act:(a) Upon request, recognize and bargain collectively withtheabove-named labor organization as the exclusiverepresentative of the employees in the above-describedbargaining unit if and when it should operate anyrestaurant or food-dispensing service.(b) (1) Offer to Rosemary Blum, Wanda Blum, KatherineBeard Burma, Sandra Ely, Stephen Hager, Patsy Hendon,Lena Johnson, Elvie King, Alberta Racer, Vern Westen-hoefer,Nancy Zavala, Donald Blum, and Jewell Gibsonfull reinstatement to "hirs"63 former position (or. if thatpositionno longer exists, to a substantially equivalentposition) in the event that it should institute any restaurantor service station operation in the future, without loss ofseniority or any other employment rights or privileges, and(2)meanwhile, place each of them upon a preferentialhiring list for any vacancies which should occur in any ofitsexisting operations in positions the duties of which"heesh"64 is capable of performing(c) Immediately notify any of the above-named individu-als presently serving in the Armed Forces of the UnitedStatesof the right to employment, under the termsdescribed above, upon application after discharge from theArmed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act.(d)Make each such individual whole for any loss ofconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes61 1 hereby offer a word needed by the language, meaning "his andher "fi4 "he/she " 526DECISIONSOF NATIONALLABOR RELATIONS BOARDearnigs suffered by reason of the discrimination against"hirm,"65 from the date of the termination of "hirs"employment until fulfillment of the obligation imposed inparagraph 2(b)(1) above or of paragraph 2(b)(2), above, oruntilthat individual procures substantially equivalentemployment elsewhere, whichever occurs first, in themanner set forth in the section above entitled "TheRemedy."(e)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and therightof reinstatement under the terms in this order.(f)Post at its place of business at Farmington, Missouri,copiesof the attached notice marked "Appendix."66Copies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by itsrepresentative, shall be posted immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(g)Mail to each of the individuals named above, at"hirs" last known address, a copy of the above-describednotice, duly signed by its representative.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notheretofore remedied in this recommended Order.65"him/her "Order of the National Labor Relations Board" shall be changed to read66 In the event that the Board's order is enforced by a Judgment of a"Posted Pursuant to a Judgment of the United States Court of AppealsUnited States Court of Appeals, the words in the notice reading "Posted byEnforcing an Order of the National Labor Relations Board."